Citation Nr: 1644080	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a ventral hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 4, 1976 to September 16, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A hearing was held on October 26, 2012 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Milwaukee, Wisconsin, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In April 2014, the Board remanded this matter for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a ventral hernia repair are not met.  38 U.S.C.A. §§  1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, the Veteran was sent pre-adjudication notice regarding his 38 U.S.C.A. § 1151 by correspondence in December 2009.  The claim was last readjudicated in October 2014. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claim.  Additionally, VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Compensation under 38 U.S.C.A. § 1151

The Veteran claims entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014).  Specifically, he alleges that the decision by VA healthcare providers to not use a drain during a November 7, 2008 ventral hernia repair with mesh, in light of his medical history, constituted carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA, and resulted in mesh infection that required additional surgery for removal of the mesh in February 2009. 

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent. 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2015).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has a history of a gunshot wound with exploratory laparotomy in 1991.  He initially underwent a herniorrhaphy on December 15, 1993.  Post-surgery, the Veteran developed dehiscence and was taken back for repair of ventral hernia.  During that hospital stay, he also developed bowel obstruction which required exploratory laparotomy and closure of the abdomen with retention sutures.  Thereafter he underwent multiple abdominal surgeries for ventral hernias.  

Treatment records show that on November 7, 2008, after providing informed consent, the Veteran underwent ventral hernia repair with mesh placement.  This was approximately the eighth time he had this hernia repaired.  Reportedly, he informed VA healthcare providers that he had a history of drainage from the wound and required use of drains.  The surgical report noted no complications.  No drains were used.  

Two days later, the Veteran presented to the emergency room with complaints of abdominal pain and fever.  He subsequently developed a profuse drainage from the incision.  In February 2009 the Veteran was taken to the operating room for mesh excision and wound vac placement.  A subsequent ventral hernia repair was performed in September 2010.

A VA digestive disorders medical opinion was obtained in December 2009.  Following a review of the claims file, the VA physician noted surgically repaired ventral hernia with persistent mesh infection and abdominal wound.  The physician indicated that a review of the surgery notes showed that appropriate preoperative measures were taken and there was no mention of any complications during the procedure.  Additionally, hernia mesh infections were a known possible complication of any hernia repair.  Therefore the VA physician concluded that there was no evidence of any error on the part of the VA.

Thereafter, in February 2011 a different VA physician reviewed the Veteran's claims file and reported that she concurred with the opinion of the December 2009 VA physician that surgical care rendered by VA in November 2008 was appropriate with no indication of inappropriate treatment.  The physician noted a history of gunshot wounds to the abdomen in 1991 requiring a laparotomy which was then complicated by multiple ventral hernias.  He developed a small bowel obstruction that was attributed to recurrent hernias in 2008 and was treated conservatively, but he continued to have problems and it was determined that the hernia needed to be repaired.  Accordingly, he underwent hernia repair with mesh on November 7, 2008.  

The physician noted the Veteran's contentions that the infection could have been avoided if his surgeons had listened to him about his history of excessive drainage during prior surgeries and the need for a drain.  The VA physician explained, however, that a surgical drain was indicated for abdominal surgery if the bowel was perforated and there was a dirty wound, such as a gunshot wound, and if there was an intra-abdominal abscess or abnormal abdominal fluid collections.  As such, the Veteran certainly would have needed drains for his initial surgery as the wound was a dirty wound and he likely had a perforated bowel.  Nonetheless, an abdominal drain was not indicated just because of a history of drain used in prior hernia repairs because a drain penetrating into the abdomen and draining to the outside could by itself be a source of infection as the drain could introduce bacteria into the wound.  The VA physician stated that hernia repairs with abdominal mesh had an infection rate that varied between one and eight percent depending on the study.  Risk of infection increased with risk factors such as obesity (Veteran's BMI was 37 marked obesity), diabetes (Veteran was diabetic), tobacco use (Veteran had a long history of tobacco use but had quit about one year prior to the hernia repairs), a large hernia (the two hernias repaired were not exceptionally large) and not giving pre-operative antibiotics (Veteran was given Cepazolin).  

In sum, the VA physician opined, following a complete review of the records, that there was no error, negligence or fault on VA's part, or an event not reasonably foreseeable that proximately caused the Veteran's additional disability.  He had multiple risk factors for developing a mesh infection, including obesity, diabetes and a history of tobacco abuse.  Additionally, he was given pre-operative antibiotics.  The physician reiterated that the need for drains in prior hernia repairs  was not an indication for placing a drain empirically.  

A VA surgeon's opinion was obtained in October 2014.  The physician noted that the Veteran presented with an abdominal hernia which had recurred despite multiple (eight) prior attempts at surgical repair.  His morbid obesity represented a significant co-morbid condition for hernia repair.  His operation in November 2008 using the underlay technique with a composite Goretex mesh via an open surgical approach was a reasonable choice in 2008, although by 2014 it was recognized that an open incision increased the risk of mesh infections, compared to laparoscopic approach.  Here the complication of mesh infection did in fact occur and required additional surgery for removal of the mesh in February 2009, normally this would result in recurrent hernia in the majority of patients, as was the case with the Veteran.  A subsequent repair was performed in September 2010 and from the record it appeared to have been successful.  The development of an infection in the mesh placed in November 2008, as well as the need for subsequent surgery, clearly was a result of the 2008 operation.  However, said additional disability was not a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA, nor was it the result of an event not reasonably foreseeable.  

The VA physician addressed the Veteran's contentions and opined that although drains may assist in the removal of fluid and assist in tissue apposition, they also served as a potential conduit for bacteria to enter an otherwise sterile space and cause an infection rather than prevent one.  The decision to use or not use a drain is a judgment call on the part of the operative surgeon and both options were acceptable.  The history of significant drainage was relevant, but by itself was probably insufficient to decide for, or against the use of a drain.  Prolonged external drainage using a surgically placed drain could increase the likelihood of contamination and subsequent infection.  The physician concluded that the decision to not use a drain did not constitute carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.

First, the Board finds that the Veteran incurred additional disability due to treatment rendered in November 2008.  In this regard the VA physician in October 2014 specifically noted that the development of an infection in the mesh placed in November 2008, as well as the need for subsequent surgery in February 2009, clearly was a result of the November 2008 operation.

Nonetheless, the Board finds that the Veteran's claim cannot prevail under the remaining criteria set forth under 38 U.S.C.A. § 1151.  In that regard, the preponderance of the evidence demonstrates that decision to perform the hernia repair with mesh placement without drains was not the result of VA error or negligence, and that an infection at wound site was a foreseeable risk of the procedure of which the Veteran was informed prior to the hernia repair. 

The most probative evidence of record fails to establish that the Veteran incurred  additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  In this regard, the Board finds the medical opinions of the three VA physicians of significant probative value.  The VA physicians determined that hernia mesh infections were a known possible complication of any hernia repair.  Therefore the VA physician in 2009 concluded that there was no evidence of any error on the part of the VA.  Similarly, the VA physician in 2011 opined that there was no error, negligence or fault on VA's part, or an event not reasonably foreseeable that proximately caused the Veteran's additional disability.  Both physicians found that preoperative procedures were proper and the Veteran was given antibiotics.  There were no complications during the procedure and infection was a reasonably foreseeable risk with hernia repairs, particularly in patients with multiple high risk factors, like the Veteran.  The 2011 and 2014 medical opinions concurred that while a history of significant drainage and prior use of drains was relevant, it was insufficient to decide for, or against the use of drains.  Rather, the use of a drain is a judgment call on the part of the operative surgeon and both options are acceptable.  The VA physicians found no negligence, carelessness or lack of skill in its treatment of the Veteran.  Accordingly, because it is clear that the Veteran's problems were a reasonably foreseeable consequence of the hernia repair, and the decision to not use a drain while performing the hernia repair, despite the Veteran's medical history, did not constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, the Veteran's claim cannot prevail.

The Board notes that the Veteran asserts that he suffered from additional disability due to improper care on the part of the VA under 38 U.S.C.A. § 1151.  While the Veteran is competent to describe undergoing surgery, as well as his symptoms, including pain and drainage from the surgical wound, he is not shown to possess specialized training sufficient to render a medical opinion as to the etiology of a post-surgical infection or how to prevent it.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has offered only conclusory statements when contending that his infection and subsequent mesh removal was caused or aggravated by improper care by the VA.  By contrast, the VA physicians took into consideration all of the relevant facts in providing the opinions, to include the symptoms prior to, during, and after the procedure, and associated risks.  Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinions of the VA physicians and health care providers than the Veteran's lay opinions.  Id.  

For the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a ventral hernia repair is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


